DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 1 is directed to a subcombination of a disposable nozzle; claim 16 is directed to a combination of a spray mop that includes the disposable nozzle; the combination as claimed does not require all of the particulars of the subcombination, i.e., an inlet upstream end and an outlet downstream end; and the subcombination has separate utility such as in a non-mop trigger sprayer bottle.
16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “506” has been used to designate both the “fluid passageway” (e.g., specification page 7, line 1) and the “hollow cylindrical body” (e.g., page 7, line 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 402 (e.g., specification, paragraph 0019).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cylindrical wall is configured to progressively decrease from its upstream end towards its downstream end” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
A recitation an element is “configure to” perform a function merely requires the element to possess some undefined characteristic that gives the element the capability to perform the function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “wherein the cylindrical wall is configured to progressively decrease from its upstream end towards its downstream end” in lines 14-15.  The claim includes all aspects of the decrease in the cylindrical wall, e.g., the diameter of the opening formed by cylindrical wall.  Yet, the specification discloses, in paragraphs 0006 and 0022, that the thickness 
Claims 1-6, 9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the thickness of the cylindrical wall of the passageway 506 progressively decreasing from its upstream end towards is downstream end, does not reasonably provide enablement for any other aspects of the cylindrical wall progressively decreasing from its upstream end towards its downstream end.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The claim includes all aspects of the decrease in the cylindrical wall, e.g., the diameter of the opening formed by cylindrical wall.  Yet, the specification discloses, in paragraphs 0006 and 0022, that the thickness of the cylindrical wall of the passageway 506 progressively decreases from its upstream end towards is downstream end.  Therefore, the currently claimed invention includes aspects of the cylindrical wall that was not originally disclosed..
Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 is directed to a disposable nozzle 112 (see specification, paragraph 0020).  The body of the claim recites a fluid passageway (fluid passageway/hollow cylindrical body 506).  The preamble is directed to and limited to a subcombination of a disposable nozzle 112 while the body of the claim is directed to and limited to a combination of .
Claim 1 recites the limitation "its upstream end" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "its downstream end" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 1-6, 9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuen et al.  (6,196,522).
Yuen et al. disclose a disposable nozzle comprising:
a hollow cylindrical body (body of inner probe 200 and outer probe 300) having an inlet upstream end configure to receive a flow of liquid and an outlet downstream end for distributing the flow of liquid in a desired spray pattern;
attachment means 340 configured to removably couple the disposable nozzle to a spraying system via a fluid passageway 800, wherein the attachment means comprise a pair of radially extending and diametrically opposed stops 340 positioned on an outer surface of the hollow cylindrical body, wherein the fluid passageway comprises a pair of diametrically spaced L-shaped slots 830 on an outer surface of the fluid passageway, wherein each L-shaped slot includes a first portion having an opening (upper end opening of channel 830 in figure 9) for receiving each of the pair of radially extending and diametrically opposed stops when the hollow cylindrical body of the disposable nozzle is inserted into the fluid passageway formed by a cylindrical wall (the cylindrical wall of cup 800), and a second portion 850 having an end wall 
wherein the disposable nozzle is configured to distribute the flow of liquid in response to an actuation of a spray trigger of the spraying system (not positively recited limitation; the physical structure of the nozzle of Yuen et al. gives it the capability to distribute the flow of liquid in response to an actuation of a spray trigger of the spraying system);
further comprising a circular groove 332 positioned on the inlet upstream end of the hollow cylindrical body for receiving an annular sealing member (O-ring);
wherein the outlet downstream end of the hollow cylindrical body comprises an outer cylindrical shell having a plurality of longitudinal ribs 210 implemented thereon;
wherein the hollow cylindrical body of the disposable nozzle is configured to have an internal diameter progressively decreasing from the inlet upstream end to the outlet downstream end (the internal diameter of inner probe 200 is less than the inner diameter of outer probe 300 because inner robe 200 fits inside the outer probe 300).

Claim Rejections - 35 USC § 103
Claim(s) 1, 6, 9, 11, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (28,694).
Smith discloses a disposable nozzle comprising:
a hollow cylindrical body D, B;
attachment means c;

a pair of radially extending and diametrically opposed stops (pins c);
a pair of diametrically spaced L-shaped slots d;
wherein each L-shaped slot includes a first portion (longitudinal slot) having an opening and a second portion (radial slot) having an end wall;
wherein the cylindrical wall is configured to progressively decrease from its upstream end towards its downstream end (inner diameter of the cylindrical wall of nozzle D, B decreases).
Smith differs from the claimed invention in that the pair of radially extending and diametrically opposed stops are on the outer surface of the fluid passageway A and the pair of diametrically spaced L-shaped slots are on the hollow cylindrical body.
Applicant’s claimed invention is merely a reversal of parts, i.e., swapping the position/placement of the stops and slots.  It has been held that reversal of parts is an obvious modification.  MPEP 2144.04.VI.A.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have reversed the placement/position of the stops and slots of Smith for design choice and ease of fabrication, assembly, etc.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-15 have been considered but are moot based on the new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK